

114 S1434 IS: Energy Storage Promotion and Deployment Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1434IN THE SENATE OF THE UNITED STATESMay 21, 2015Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Public Utility Regulatory Policies Act of 1978 to establish an energy storage
			 portfolio standard, and for other purposes.
	
 1.Short titleThis Act may be cited as the Energy Storage Promotion and Deployment Act of 2015. 2.Energy storage portfolio standard (a)In generalTitle VI of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the following:
				
					610.Energy storage portfolio standard
 (a)DefinitionsIn this section: (1)Energy storage deviceThe term energy storage device includes a device used to store energy using pumped hydropower, compressed air, batteries or other electrochemical forms (including hydrogen for fuel cells), thermal forms (including hot water and ice), flywheels, capacitors, superconducting magnets, and other energy storage devices, to be available for use when the energy is needed.
							(2)Retail electric
		  supplier
								(A)In
 generalThe term retail electric supplier means a person that—
 (i)sells electric energy to electric consumers; and
 (ii)sold not less than 500,000 megawatt hours of electric energy to electric consumers for purposes other than resale during the preceding calendar year.
 (B)InclusionThe term retail electric supplier includes a person that sells electric energy to electric consumers that, in combination with the sales of any affiliate organized after the date of enactment of this section, sells not less than 500,000 megawatt hours of electric energy to consumers for purposes other than resale.
 (C)ExclusionsThe term retail electric supplier does not include—
 (i)the United States, a State, any political subdivision of a State, or any agency, authority, or instrumentality of the United States, a State, an Indian tribe, or a political subdivision; or
 (ii)a rural electric cooperative.
									(D)Sales to parent
 companies or affiliatesFor purposes of this paragraph, sales by any person to a parent company or to other affiliates of the person shall not be treated as sales to electric consumers.
								(b)Requirements
 (1)Primary standardsSubject to paragraph (2) and except as provided in subsection (e)(2), each retail electric supplier shall achieve compliance with the following energy storage portfolio standards by the following dates:
 (A)January 1, 2021Not later than January 1, 2021, each retail electric supplier shall have available on the system of the retail electric supplier energy storage devices with a power capacity rating equal to not less than 1 percent of the annual average peak power demand of the system, as—
 (i)measured over a 1-hour period; and (ii)averaged over the period of calendar years 2017 through 2019.
 (B)January 1, 2025Not later than January 1, 2025, each retail electric supplier shall have available on the system of the retail electric supplier energy storage devices with a power capacity rating equal to not less than 2 percent of the annual average peak power demand of the system, as—
 (i)measured over a 1-hour period; and (ii)averaged over the period of calendar years 2021 through 2023.
 (2)Secondary standardOf each applicable storage capacity required under paragraph (1), at least 50 percent shall be sufficient to provide electricity at the rated capacity for a duration of not less than 1 hour.
 (c)InclusionsThe following may be used to comply with the energy storage portfolio standards established by subsection (b):
 (1)Energy storage devices associated with a retail customer of the retail electric supplier. (2)Energy storage owned or operated by the retail electric supplier.
 (3)Energy storage devices that are electrically connected to the retail electric supplier and available to provide power, including storage owned by—
 (A)a third party; (B)a regional transmission entity; or
 (C)a transmission or generation entity. (d)ExclusionAn energy storage device placed in operation before January 1, 2009, may not be used to achieve compliance with the energy storage portfolio standards established by subsection (b).
						(e)Deadline for compliance
 (1)In generalSubject to paragraph (2), the chief executive officer of each retail electric supplier shall certify to the Secretary compliance with the energy storage portfolio standards established by subsection (b) by the applicable dates specified in that subsection.
							(2)Waivers
 (A)In generalNotwithstanding any other provision of this section, the Secretary may provide to a retail electric supplier a waiver of an applicable deadline under subsection (b) for a period of 1 calendar year, if the Secretary determines that achieving compliance by the applicable deadline would present undue hardship to—
 (i)the retail electric supplier; or (ii)ratepayers of the retail electric supplier.
 (B)Additional waiversThe Secretary may provide to a retail electric supplier such additional 1-year waivers under subparagraph (A) as the Secretary determines to be appropriate on making a subsequent determination under that subparagraph..
			(b)Table of
 contents amendmentThe table of contents of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at the end of the items relating to title VI the following:
				Sec. 609. Rural and remote
		  communities electrification grants.Sec. 610. Energy storage portfolio
		  standard..